The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 25, 2015

                                   No. 04-14-00762-CR

                              Jason Robert VANWINKLE,
                                       Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CR-14-0000041
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Substitute the Attorney of Record is hereby GRANTED.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court